UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KEVIN P. SMITH,

                                               Plaintiff,
                                                                         Case # 19-CV-1354-FPG
v.
                                                                         DECISION AND ORDER

NEW YORK CENTRAL MUTUAL, et al.,

                                               Defendants.


       On October 3, 2019, pro se Plaintiff Kevin P. Smith filed a complaint against dozens of

seemingly unrelated defendants. ECF No. 1. For example, he sues Governor Andrew Cuomo,

Home Depot, the Red Roof Inn, Sherwin Williams, and the Dallas Cowboys. His allegations are

indecipherable. On its face, the complaint fails to disclose a viable cause of action or a basis for

subject matter jurisdiction. Sua sponte dismissal is therefore appropriate. See, e.g., Scotto v.

Computershare, No. 19-CV-2403, 2019 WL 6328142, at *2 (E.D.N.Y. Nov. 25, 2019) (collecting

cases). Furthermore, given the content of Plaintiff’s filings in this case, see ECF Nos. 1, 4, 5, there

are no grounds to believe that amendment would be anything but futile.

       Accordingly, Plaintiff’s complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The

pending motions (ECF Nos. 5, 6) are DENIED AS MOOT. The Clerk of Court is directed to enter

judgment and close this case.

       IT IS SO ORDERED.

Dated: November 27, 2019
       Rochester, New York
                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court



                                                  1
